Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a service tool comprising telescoping hex keys classified in B25B15/0008
II. Claims 9-10, drawn to a method for servicing a condensing unit classified in B25B13/5008
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case invention II is directed toward a method of servicing a condensing unit providing a service tool, inserting the second hex key in a liquid line valve and rotating the tool. Invention I is directed toward a service tool comprising telescoping hex keys. In this case, the apparatus of invention I can be used in another material different process of selecting the proper sized hex key for a given hex socketed bolt, nut or screw on numerous objects for example, when assembling furniture such as a chair which would not include or necessitate rotating a liquid line valve.
The inventions are independent or distinct, each from the other because:
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification, as noted above;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter as a product and process;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) due to differences between the product and process;
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with applicant’s representative on 08/04/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rudd (US Patent No 2735325 A).
Regarding Claim 1, Rudd teaches A service tool comprising: 
	A first hex key (28) having a first diameter size (See Fig. 1) and defining a first cavity (see Fig. 2 where spring 58 is located) along a longitudinal length (up down direction on the page) thereof; and 
	A second hex key (42) having a second diameter size (See Fig. 1) smaller than the first diameter size (Fig. 1) and configured to slidably translate within the first cavity of the first hex key (Rudd Col 2 Line 55-58 “a compression coil spring 60 is contained within the tubular plunger 28 and bears at opposite ends on the plugs 32 and 46 respectively to yielding urge the tubular plunger 42 longitudinally outward through the bore 40.”).
	Regarding Claim 2, Rudd teaches all the limitations of claim 1 and in addition teaches further comprising a middle body (38) integral with the first hex key (28), the middle body (38) defining a second cavity (see Fig. 2 where spring 60 is located) generally colinear with the first cavity (see Fig. 2).
	Regarding Claim 3, Rudd teaches all the limitations of claim 2 and in addition teaches further comprising a spring (60) disposed in the second cavity (see where spring 60 is located) and coupled to the second hex key (42), the spring (60) being configured to bias a second hex key end of the second hex key (42) away from a first hex key end of the first hex key (28) (See Fig 1 and 2 of Rudd).
	Regarding Claim 4, Rudd teaches all the limitations of claim 3, and in addition teaches wherein the second hex key (42) is operable between an extended position (See Fig. 1), where the second hex key end (bottom of 42) is distal the first hex key end (bottom of 28), and a retracted position (See Fig. 5), where the second hex key end is substantially flush with the first hex key(28) (See Fig. 5).
	Regarding Claim 5, Rudd teaches all the limitations of claim 1, and in addition teaches further comprising a coupling member (22) connected to a middle body (12) end of the middle body (12), the coupling member being configured to detachably connect to a service wrench (Rudd Col 1 Line 67-70 “Secured in the tubular shell 12 adjacent the end thereof through which the bore 16 extends is a plug 20 having a wrench receiving socket 22 opening through the end thereof…”). 
	Regarding Claim 6, Rudd teaches all of the limitations of claim 5, and in addition teaches further comprising a spring (60) disposed in the second cavity (see where spring 60 is located) and coupled to the second hex key (42), the spring (60) being configured to bias a second hex key end of the second hex key (42) away from a first hex key end of the first hex key (28) (See Fig 1 and 2 of Rudd).
	Regarding Claim 7, Rudd teaches all of the limitations of claim 2, and in addition teaches wherein a first opening (see figure 2 where 42 extends out of 28) width is smaller than a second opening (See figure 2 where 28 extends out of 10) width (See Fig. 2) .  
	Regarding Claim 8, Rudd teaches all of the limitations of claim 2, and in addition teaches wherein an inner second hex key end (46) is retained in the second cavity (where spring 60 is located) and is prevented from translating into the first cavity (plunger 46 cannot enter cavity where 58 is located).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Indyk (US Patent No 3651720) teaches telescoping hex keys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler James McFarland whose telephone number is (571)272-7270. The examiner can normally be reached M-F 7:30AM-5PM (E.S.T), Flex First Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.M./            Examiner, Art Unit 3723                                                                                                                                                                                                                                                                                                                                                                                                    
/ANNE M KOZAK/            Supervisory Patent Examiner, Art Unit 3723